United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10450
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERRI DIANE SMITH,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 6:98-CR-75
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Terri Diane Smith appeals from the 18-month sentence imposed

following the revocation of her supervised release.     Smith

contends that the sentence was unreasonable and that the district

court failed to consider the sentencing factors set forth at

18 U.S.C. § 3553(a).

     “In the absence of its being raised by a party, this court

is obliged to raise the subject of mootness sua sponte.”        Bailey

v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).     Smith was

released from federal custody on May 26, 2006, and she was not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10450
                               -2-

ordered to serve another term of supervised release.

Accordingly, Smith’s appeal is moot.    See Lewis v. Continental

Bank Corp., 494 U.S. 472, 477 (1990).

     APPEAL DISMISSED AS MOOT.